    Case 18-51587             Doc 30-1         Filed 02/23/21           Entered 02/23/21 08:16:02                  Page 1 of 2

                                                        Notice Recipients
District/Off: 0205−5                       User: pesposito                           Date Created: 2/23/2021
Case: 18−51587                             Form ID: zoomclrk                         Total: 53


Recipients of Notice of Electronic Filing:
ust         U. S. Trustee        USTPRegion02.NH.ECF@USDOJ.GOV
tr          Richard M. Coan           ct14@ecfcbis.com
aty         Holley L. Claiborn          holley.l.claiborn@usdoj.gov
aty         Melissa L Simonik           melissa@simoniklaw.com
aty         Suzann Beckett          suzannb@beckett−law.com
                                                                                                                          TOTAL: 5

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Erica L. Garbatini        33 Hart St.       Watertown, CT 06795
cr          Synchrony Bank          c/o PRA Receivables Management, LLC               P.O. Box 41021          Norfolk, VA 23541
cr          American Express National Bank            c/o Becket and Lee LLP          PO Box 3001           Malvern, PA 19355−0701
cr          Waterbury CT Teachers Federal Credit Union             997 Straits Turnpike        Middlebury, CT 06762
aty         Koskoff, Koskoff & Bieder, PC           Attn: William M. Bloss          350 Fairfield Avenue         Bridgeport, CT 06604
8983220     AMG Watertown Office            Attn: President/Manager          1801 W Olympic Blvd             Pasadena, CA
            91199
8983221     AT&T          Attn: President/Manager          P.O. Box 10330          Fort Wayne, IN 46851−0330
8983218     Advanced Call Ctr Technologies           Attn: President/Manager          P.O. Box 9091          Johnson City, TN
            37615−9091
8983219     American Express          Attn: President/Manager          P.O. Box 1270         Newark, NJ 07101
8993963     American Express National Bank            c−o Becket & Lee LLP           P O Box 3001          Malvern, PA
            19355−0701
8993876     American Express National Bank            c/o Becket and Lee LLP          PO Box 3001           Malvern PA
            19355−0701
9024390     American Express National Bank            c/o Becket and Lee LLP          PO Box 3001           Malvern PA
            19355−0701
8983222     Capital One         Attn: President/Manager         P.O. Box 30285          Salt Lake City, UT 84130−0285
9017665     Capital One, N.A.         c/o Becket and Lee LLP          PO Box 3001          Malvern PA 19355−0701
8983223     Carmax         Attn: President/Manager          PO Box 440609           Kennesaw, GA 30160
8983224     Chrysler Capital        Attn: President/Manager          P.O. Box 660335          Dallas, TX 75266
8983225     Citibank        Attn: President/Manager          P.O. Box 183037          Columbus, OH 43218
9034036     Citibank, N.A.        701 East 60th Street North         Sioux Falls, SD 57117
8983226     Comenity         Attn: President/Manager          P.O. Box 182125          Columbus, OH 43218
8983227     Credit First National Association        Attn: Bankruptcy          Po Box 81315         Cleveland, OH 44181
8983228     Credit One Bank          Attn: Bankruptcy         Po Box 98873          Las Vegas, NV 89193
8996730     Discover Bank          Discover Products Inc         PO Box 3025          New Albany, OH 43054−3025
8983229     Discover Financial         Po Box 3025          New Albany, OH 43054
8983230     Fingerhut        Attn: Bankruptcy         Po Box 1250          Saint Cloud, MN 56395
8983231     Kay Jewelers         Attn: President/Manager          P.O. Box 182125          Columbus, OH 43218
8983232     Kohl's        Attn: President/Manager          P.O. Box 3043         Milwaukee, WI 53201
8983233     Mark Garbatini         33 Hart Street        Watertown, CT 06795
8983234     Optimum          Attn: President/Manager          P.O. Box 742698          Cincinnati, OH 45274−2698
8983235     PMH Alliance Medical Group            Attn: President/CEO          1801 W. Olympic Boulevard            Pasadena, CA
            91199
8983518     PRA Receivables Management, LLC               PO Box 41021          Norfolk, VA 23541
9011367     PYOD, LLC            Resurgent Capital Services         PO Box 19008          Greenville, SC 29602
8983236     Prime Lending,         Attn: President/Manager          18111 Preston Road          Dallas, TX 75252
9031554     Quantum3 Group LLC as agent for             Bluestem and SCUSA            PO Box 788          Kirkland, WA
            98083−0788
9031553     Quantum3 Group LLC as agent for             Comenity Bank          PO Box 788          Kirkland, WA 98083−0788
8983237     Radiologic Associates PC          Attn: President/Manager          P.O. Box 277         Bristol, CT 06011
8983238     Radius Global Solutions LLC           Attn: President/Manager          500 North Franklin Turnpike          Suite
            200        Ramsey, NJ 07446
9008990     SYNCHRONY BANK                 c/o Weinstein & Riley, PS          2001 Western Ave., Ste 400          Seattle, WA
            98121
8983239     Santander Consumer           Attn: President/Manager         P.O. Box 660663          Dallas, TX 75266
8983649     Synchrony Bank          c/o PRA Receivables Management, LLC               PO Box 41021           Norfolk, VA 23541
8983240     TD Bank, N.A.          32 Chestnut Street        Po Box 1377          Lewiston, ME 04243
8997984     TD Bank, N.A.          Payment Processing, PO Box 16029             Lewiston, ME, 04243
8983241     Walmart         Attn: President/Manager          702 SW 8th Street         Bentonville, AR 72716
9017142     Waterbury CT Teachers Federal Credit Union             c−o Melissa L. Simonik          1001 Farmington Avenue, Suite
            303        Bristol, CT 06010
8983242     Waterbury Ct Teachers          773 Straits Tpke         Middlebury, CT 06762
8983243     Waterbury Ct Teachers FCU            Attn: President/CEO          773 Straits Turnpike        Middlebury, CT
            06762
9022176     Waterbury Hospital          64 Robbins Street        Waterbury,CT 06708
8983244     Waterbury Hospital          Prospect Waterbury, Inc.         Attn: President/CEO         1801 W. Olympic
            Boulevard         Pasadena, CA 91199−2205
   Case 18-51587          Doc 30-1     Filed 02/23/21      Entered 02/23/21 08:16:02           Page 2 of 2
8983245   Watertown Fire District   Attn: Tax Collector   24 Deforest Street   Watertown, CT 06795
                                                                                                     TOTAL: 48
